Citation Nr: 1047348	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, elbows, hands, hips, and ankles.

2.  Entitlement to service connection for arthritis of the low 
back.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for arthritis of the left 
foot.

5.  Entitlement to service connection for esophagus disability 
with hiatal hernia, to include as secondary to a service-
connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which in pertinent part determined that new and 
material evidence had not been submitted to reopen the claims of 
entitlement to service connection for arthritis of multiple 
joints and for esophagus disability with hiatal hernia.

In November 2008, the Board determined that new and material 
evidence had been submitted to reopen the claims of entitlement 
to service connection for arthritis of multiple joints and for 
esophagus disability with hiatal hernia, and remanded both of 
these claims for further evidentiary development on the merits.  
The case has now been returned to the Board for further appellate 
action.  Based upon the evidence of record, the Board has now 
rephrased the issue of entitlement to service connection for 
arthritis of multiple joints as listed on the title page (issues 
1 through 4) to better reflect the claims currently on appeal.

In its November 2008 decision, the Board also denied entitlement 
to service connection for right foot arthritis, to include on a 
secondary basis.  Because a final Board decision was rendered 
with regard to this issue, it is no longer a part of the current 
appeal.  In addition, the Board notes that service connection is 
already in effect for postoperative left medial meniscectomy with 
severe degenerative changes and for degenerative joint disease of 
the right knee, and therefore such disabilities are not a part of 
the current appeal.

For reasons explained below, the issues of entitlement to service 
connection for arthritis of the cervical spine, arthritis of the 
left foot, and esophagus disability with hiatal hernia (to 
include on a secondary basis) are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Arthritis of the shoulders, elbows, hands, hips, and ankles 
was not shown in service or for many years thereafter, and the 
most probative evidence fails to link the Veteran's current 
arthritis of the shoulders, elbows, hands, hips, and ankles to 
his active service.

2.  The Veteran's back pain in service was acute and transitory; 
arthritis of the low back was not shown in service or for many 
years thereafter, and the most probative evidence fails to link 
linking the Veteran's current arthritis of the low back to his 
active service.


CONCLUSIONS OF LAW

1.  Arthritis of the shoulders, elbows, hands, hips, and ankles 
was not incurred in or aggravated by active service, nor may such 
be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Arthritis of the low back was not incurred in or aggravated 
by active service, nor may such be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in November 2004 and April 2005 letters issued 
prior to the decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  An April 2006 letter 
advised the Veteran of how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Arthritis of the Shoulders, Elbows, Hands, Hips, and Ankles

The Veteran contends that he has arthritis of multiple joints as 
a result of carrying heavy packs and equipment while in the 
military, which allegedly put undue strain on his joints.

Service treatment records are negative for any complaints, 
findings, or treatment pertaining to his shoulders, elbows, 
hands, hips, or ankles.  In addition, his service treatment 
records are negative for any diagnosis of arthritis.

Post-service VA treatment records dated from September 1999 
through January 2009 show that the Veteran has been diagnosed 
with arthritis of multiple joints.  In September 1999, a VA 
examiner noted frequent joint pain in the Veteran's shoulder, 
elbows, hands, hip, and ankles secondary to osteoarthritis.  In 
January 2000, it was noted that he had degenerative arthritic 
changes of the joints (including the shoulder joints) as 
evidenced by X-rays, and he was assessed with generalized 
osteoarthritis producing pain in the shoulders.  In December 
2004, X-rays of the Veteran's right shoulder showed degenerative 
changes.  At a November 2006 VA examination, the examiner 
diagnosed the Veteran with diffuse degenerative joint disease 
involving his shoulders and hands.

Pursuant to the Board's November 2008 remand, the Veteran 
underwent a VA examination in December 2008.  On that occasion, 
he reported that arthritis in his right foot and lower back were 
his main complaints, in addition to arthritis in his knees.  
There was no mention of any pain or arthritis in his shoulders, 
elbows, hands, hips, or ankles.  It was noted that the Veteran's 
current activities of daily living were affected by his multiple 
arthritic joint disease to include in his knees, feet, and lower 
back.  The examiner opined that the Veteran's arthritis of the 
right foot and low back are less likely than not related to his 
active duty time.  She explained that the Veteran has evidence of 
multiple-joint arthritis with no particular joint worse than 
others, that he does not have a significant history of trauma 
during the military, and that he is fairly obese, contributing to 
multiple-joint arthritis.  She opined that the Veteran's 
arthritis is probably due to normal aging rather than any trauma 
sustained during his active duty military time.

The Board acknowledges that VA treatment records dated in June 
2006 and July 2007 included an assessment of "degenerative joint 
disease / arthritis (service related)" for the Veteran.  In 
addition, a VA treatment record dated in August 2008 included an 
assessment of "degenerative joint disease / arthritis, multiple 
joints (service related)" for the Veteran.  However, no 
specificity was provided with regard to the extent of this 
arthritis or its relationship to service, and therefore these VA 
assessments are entitled to little probative weight.

While the Veteran contends that his arthritis is related to 
service, the Veteran has no medical training and he is not 
competent to provide a medical opinion on matters requiring 
medical expertise.  See Espiritu, 2 Vet. App. at 494-5; see also 
Jandreau, 492 F.3d at 1376-77 (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  In 
this regard, the diagnosis of arthritis requires medical testing 
to identify, and such disability can have many different causes, 
thereby requiring medical expertise to determine the etiology.  
Thus, the opinion of the VA examiner is of greater probative 
value than the Veteran's lay contentions regarding the 
relationship between his arthritis and service.  

The Board also acknowledges that the December 2008 VA examiner 
did not specifically address arthritis in the Veteran's 
shoulders, elbows, hands, hips, and ankles when rendering her 
medical opinion regarding service connection.  However, the 
medical evidence of record does not show that arthritis of the 
shoulders, elbows, hands, hips, or ankles was present in service, 
as evidenced by the entirely negative service treatment records 
for those joints.  In addition, arthritis was not shown to a 
compensable degree within one year following his discharge from 
service.  In this regard, post-service VA treatment records 
reflect that the Veteran was not diagnosed with arthritis until 
decades after his service discharge.  Furthermore, the record 
does not contain any competent or probative evidence to suggest a 
possible association between his arthritis of the shoulders, 
elbows, hands, hips, and ankles and service.  Thus, under these 
circumstances, the Board has no duty to obtain a medical opinion 
addressing service connection for those specific joints.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the most competent and probative 
evidence indicates that the Veteran's arthritis of the shoulders, 
elbows, hands, hips, and ankles was not shown in service or for 
many years thereafter, and has not been shown to be etiologically 
related to the Veteran's active service.  Accordingly, service 
connection for the Veteran's arthritis of the shoulders, elbows, 
hands, hips, and ankles is not warranted on any basis.

Arthritis of the Low Back

The Veteran contends that he has arthritis of his low back as a 
result of carrying heavy packs and equipment while in the 
military, which allegedly put undue strain on his joints.  He 
also claims that he underwent two spinal taps in the military 
which have caused arthritis in his back.  Furthermore, he alleges 
that his current back pain is due to in-service shrapnel wounds 
with onset in 1967.

Service treatment records reflect that in November 1968, the 
Veteran reported intermittent back pain that had begun 
approximately a month and a half prior, when he was in an 
automobile accident.  However, his service treatment records are 
negative for any diagnosis of arthritis.

Post-service VA treatment records dated from September 1999 
through January 2009 show that the Veteran has been diagnosed 
with arthritis of the low back.  In September 1999, a VA examiner 
noted frequent joint pain in the Veteran's low back secondary to 
osteoarthritis.  In January 2000, he was assessed with 
generalized osteoarthritis producing pain in the low back.  In 
December 2004, X-rays of the Veteran's lumbar spine showed 
degenerative changes.  In November 2005, it was noted that he had 
degenerative joint disease of the lumbar spine.  In June 2006, 
December 2006, January 2007, and March 2007, the Veteran's 
medical problem list included osteoarthrosis involving the spine.  
In August 2007, it was noted that the Veteran had known lumbar 
degenerative joint disease.  In April 2008, he was noted to have 
a history of lumbar spondylosis.

Pursuant to the Board's November 2008 remand, the Veteran 
underwent a VA examination in December 2008.  On that occasion, 
he reported that arthritis in his right foot and lower back were 
his main complaints, in addition to arthritis in his knees.  With 
regard to his lower back, it was noted that the Veteran had 
difficulty isolating a single injury.  He stated that he was in 
jump school while on active duty and remembered one jump after 
which he suffered some lower back pain, but he primarily related 
his lower back pain to several spinal anesthesias he had while in 
the military and long periods of carrying a heavy rucksack.  It 
was noted that the Veteran's current activities of daily living 
were affected by his multiple arthritic joint disease to include 
in his knees, feet, and lower back.  The examiner opined that the 
Veteran's arthritis of the right foot and low back are less 
likely than not related to his active duty time.  She explained 
that the Veteran has evidence of multiple-joint arthritis with no 
particular joint worse than others, that he does not have a 
significant history of trauma during the military, and that he is 
fairly obese, contributing to multiple-joint arthritis.  She 
opined that the Veteran's arthritis is probably due to normal 
aging rather than any trauma sustained during his active duty 
military time, and concluded that it is unlikely that it is due 
to the ganglion cyst removal (right foot) or spinal anesthesia 
while in the military.

The Board acknowledges that VA treatment records dated in June 
2006 and July 2007 included an assessment of "degenerative joint 
disease / arthritis (service related)" for the Veteran.  In 
addition, a VA treatment record dated in August 2008 included an 
assessment of "degenerative joint disease / arthritis, multiple 
joints (service related)" for the Veteran.  However, no 
specificity was provided with regard to the extent of this 
arthritis or its relationship to service, and therefore these VA 
assessments are entitled to little probative weight.

Furthermore, while the Veteran contends that his arthritis is 
related to service, the Veteran has no medical training and he is 
not competent to provide a medical opinion on matters requiring 
medical expertise.  See Espiritu, 2 Vet. App. at 494-5; see also 
Jandreau, 492 F.3d at 1376-77 (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  In 
this regard, the diagnosis of arthritis requires medical testing 
to identify, and such disability can have many different causes, 
thereby requiring medical expertise to determine the etiology.  
Moreover, whether symptoms he experienced in service or following 
service are in any way related to his current arthritis of the 
low back requires medical expertise to determine.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to the 
fact that what he experienced in service and since service is the 
same condition he is currently diagnosed with.").  The most 
probative medical opinion addressing this question is against the 
claim.

In this regard, the December 2008 examiner reviewed the claims 
file, considered the Veteran's treatment for back pain in 
service, thoroughly interviewed and examined the Veteran, and 
provided adequate reasoning and bases for the opinion that the 
Veteran's arthritis of the low back is less likely than not 
related to his active duty time, is probably due to normal aging 
rather than any trauma sustained during his active duty military 
time, and is unlikely due to the spinal anesthesia while in the 
military.  For these reasons, the opinion by the VA examiner is 
of greater probative value than the Veteran's contentions 
regarding his arthritis of the low back.

In sum, the Board finds that the most competent and probative 
evidence indicates that the Veteran's arthritis of the low back 
was not shown in service or for many years thereafter, and has 
not been shown to be etiologically related to the Veteran's 
active service.  Accordingly, service connection for the 
Veteran's arthritis of the low back is not warranted on any 
basis.

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for arthritis of the shoulders, 
elbows, hands, hips, and ankles is denied.

Entitlement to service connection for arthritis of the low back 
is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for arthritis of the 
cervical spine, arthritis of the left foot, and esophagus 
disability with hiatal hernia (to include on a secondary basis).

With regard to arthritis of the cervical spine and left foot, the 
Veteran's service treatment records are negative for any 
diagnosis of arthritis.  However, in December 1966, he complained 
of pain in both feet.  In January 1971, February 1971, March 
1971, August 1971, and December 1972, he complained of cervical 
neck pain.  In May 1973 and December 1973, he once again 
complained of painful feet.

Post-service VA treatment records dated from September 1999 
through January 2009 show that the Veteran has been diagnosed 
with arthritis of the cervical spine and left foot.  In January 
2000, he was assessed with generalized osteoarthritis producing 
pain in the cervical spine.  In January 2007, a VA examiner noted 
that the Veteran had degenerative joint disease in both feet.  At 
his December 2008 VA examination, X-rays revealed degenerative 
joint disease in both feet.  (The Board reiterates that it has 
already denied entitlement to service connection for right foot 
arthritis, and therefore such disability is not a part of the 
current appeal.)

The December 2008 VA examiner did not specifically address 
arthritis in the Veteran's cervical spine and left foot when 
rendering her medical opinion regarding service connection.  In 
light of his documented complaints of neck and left foot pain in 
service, the Veteran should now be afforded a new VA orthopedic 
examination in order to determine whether any current arthritis 
in the cervical spine or left foot arose during service or is 
otherwise related to any incident of service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to esophagus disability with hiatal hernia (to 
include on a secondary basis), the Board notes that while the 
Veteran was provided with notice under the VCAA with regard to 
establishing service connection on a direct basis, he was not 
provided with notice of what type of information and evidence is 
needed to substantiate his claim for service connection on a 
secondary basis.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Pursuant to the Board's November 2008 remand, the Veteran 
underwent a VA esophagus and hiatal hernia examination in 
December 2008.  On that occasion, he stated that he believed his 
esophageal symptoms started after he was discharged from the 
military.  The examiner opined that it is less likely than not 
that the Veteran's esophageal stricture and gastroesophageal 
reflux disease arose during his active duty military time, as he 
did not complain of these symptoms while he was in the military, 
nor does he have any documented evidence of this condition while 
in the military.

The Board notes that the December 2008 examiner did not provide 
the requested opinion with regard to whether the Veteran's 
esophagus disability with hiatal hernia is caused or aggravated 
beyond natural progress by a service-connected disability.  
Therefore, on remand, the claims file should be returned to the 
December 2008 examiner, if available, in order to obtain such an 
opinion.  The Court has held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

For all of the claims remaining on appeal, relevant ongoing VA 
medical records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
service connection on a secondary basis.

2.  Obtain current VA treatment records 
dating since January 2009 from the Columbia, 
South Carolina, VA healthcare system.

3.  Schedule the Veteran for a VA orthopedic 
examination by a physician to determine the 
current nature and extent of any current 
arthritis of the cervical spine and left 
foot, and to obtain an opinion as to whether 
any such disorders are possibly related to 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted, to specifically include X-rays, 
and the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current arthritis of the 
cervical spine and left foot arose during 
service or is otherwise related to any 
incident of service, taking into account his 
documented complaints of neck and left foot 
pain in service.  A complete rationale for 
all opinions expressed should be provided.

4.  Return the claims file to the examiner 
who conducted the December 2008 VA esophagus 
and hiatal hernia examination, if available.  
The examiner should once again review the 
claims file and then render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's esophagus disability with hiatal 
hernia is caused or aggravated (permanent 
worsening of the underlying disability beyond 
natural progress) by a service-connected 
disability, to include the medication taken 
for such.  If aggravation is determined, then 
the examiner should quantify the degree of 
such aggravation, if possible.  A complete 
rationale for all opinions expressed should 
be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinion should be rendered 
by another qualified examiner.

5.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


